Citation Nr: 0615849	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a rectal disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
January 1992.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California denied service connection for 
hemorrhoids.  In March 2006, the veteran testified in support 
of this claim before the undersigned Acting Veterans Law 
Judge at a Board video conference hearing.

In a September 2003 notice of disagreement, the veteran 
appears to be raising additional claims for review.  Therein, 
he questions "why aren't the other four medical conditions 
for which you've rated me service-connected???"  The Board 
refers this matter to the RO for appropriate action, 
including clarification and adjudication.  

The Board REMANDS the claim on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

The veteran claims that he currently has rectal problems that 
relate to hemorrhoids he had in service.  Additional 
development is necessary before the Board can decide the 
veteran's claim.    

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification and assistance provisions of 
the VCAA such that any decision to proceed in adjudicating 
this claim would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The veteran's service medical records include findings of 
rectal tenderness and a noted history of hemorrhoids in April 
1982, November 1985, and April 1987.  His post-service 
medical records show that, in July 2003, he underwent an anal 
fistulectomy and, thereafter, a physician rendered a 
postoperative diagnosis of posterior perianal fistula.  To 
date, VA has not obtained a medical opinion addressing 
whether the veteran currently has a rectal disorder that is 
related to his documented in-service rectal problems.  Under 
38 U.S.C.A. § 5103A (West 2002), VA must obtain such an 
opinion to satisfy its duty to assist.  

In addition, on March 3, 2006, the Court held that the notice 
requirements of the VCAA apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.  In this case, 
the RO provided the veteran VCAA notice on his claim for 
service connection for hemorrhoids by letter dated July 2003, 
but such notice did not include a discussion on disability 
ratings or effective dates.  VA should correct this 
procedural deficiency on remand by sending the veteran 
another, more comprehensive VCAA notice letter. 

Finally, in a VA Form 8 (Certification of Appeal) dated 
February 2006, the RO characterized the claim on appeal as 
entitlement to service connection for hemorrhoids.  According 
to the veteran's hearing testimony, presented in March 2006, 
however, the veteran is seeking service connection for other 
rectal problems that he believes are related to his active 
service.  The Board has thus recharacterized the claim on 
appeal more broadly and, on remand, the RO should consider 
whether the veteran currently has a rectal disorder, to 
include hemorrhoids, a perianal fisture, and/or any other 
residuals of the veteran's post-service anal fistulectomy, 
which is related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the VCAA and the 
Court's holding in Dingess/Hartman.

2.  Afford the veteran a VA examination 
for the purpose of determining the 
etiology of any rectal disorder shown to 
exist.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) diagnose all rectal disorders 
shown to exist, including, if 
appropriate, hemorrhoids, a perinanal 
fistula, and any residuals of the 
July 2003 anal fistulectomy;

b) opine whether it is at least as 
likely as not that any current rectal 
disorder is etiologically related to 
the veteran's period of active 
service, including documented in-
service complaints of rectal 
tenderness and hemorrhoids; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

3.  Once all development is completed, 
readjudicate the veteran's claim based on 
a consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






